DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 04/19/2019 has been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Drawings
The drawings were received on 04/19/2019. These drawings are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: “in fer” should read --for--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “image sensor.” Should read --image sensor;--. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“image determination unit that determines” in claims 1, 6, and 10.
“determination condition change unit that changes” in claims 1-5, 9-10, and 13-17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“object determination unit that determines” in claims 1, 3-4, 10, 12-13, 15, and 17.
“direction determination unit that determines” in claim 2.
“reliability calculation unit for calculating a reliability” in claims 5, 7, 14, and 16.
“image loss determination unit that determines” in claims 6 and 10.
“a continuation condition changing unit that makes it easier to continue” in claims 6-7, and 10.
“image determination unit determines” in claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 3-4, 10, 12-13, 15, and 17 limitation “object determination unit that determines” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material for performing the entire claimed function and clearly link the structure material to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function is implemented based on input. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Regarding claims 5, 7, 14 and 16 limitation “reliability calculation unit for calculating a reliability” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material for performing the entire claimed function and clearly link the structure material to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function is implemented based on input. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Regarding claims 6-7, and 10 limitation “a continuation condition changing unit that makes it easier to continue” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material for performing the entire claimed function and clearly link the structure material to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function is implemented based on input. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)  Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)  Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.


The terms “easier" and “more easily” in claims 1-17 is a relative term which renders the claim indefinite.  The terms “easier" and “more easily” are not defined. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-8, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “partially" in claims 2-5, and 12-17 is a relative term which renders the claim indefinite.
Claims 6-7 are rejected due to their dependency upon a rejected claim.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 3-4, 10, 12-13, 15, and 17  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of implementing an “object determination unit that determines”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim 2 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of implementing a “direction determination unit that determines”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 5, 7, 14 and 16 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of implementing a “reliability calculation unit for calculating a reliability”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 6 and 10 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of implementing an “image loss determination unit that determines”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.



Claim 10, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of implementing an “image determination unit determines”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2010039617 A) in view of Bowers (US 9230442 B2).

CLAIM 1, as best understood, Yamaguchi teaches, an object determination unit that determines whether or not an object at a first position and an object at a second position represent a same object based on the first position at which the object which exists in front of a own vehicle is detected by an electromagnetic wave sensor and the second position of the object detected from an image of a forward view of the own vehicle, the image being acquired by an image sensor (Yamaguchi: [0018] The object detection unit 22 detects an object region representing a pedestrian by pattern recognition from each of the first captured image and the second captured image acquired by the image input unit 20. The object detection unit 22 stores a pattern of image feature values of an area representing a pedestrian obtained by learning. Note that other existing detection methods may be used for the detection method of the object region, for example, detection results by other sensors such as millimeter wave radar and laser radar, time series images, or images captured by a stereo camera. A target area representing a pedestrian may be detected using a detection result obtained by detecting a three-dimensional object from; [FIG. 2(A)(B), 3(A)(B), 4(A)(B)] first and second positions can be observed.); a determination condition change unit that changes a determination condition used by the object determination unit in fer determining whether or not the objects represent the same object, which determination is performed by the object determination unit (Yamaguchi: [0007] The specific position estimating means according to the present invention is formed from a plurality of straight lines that pass through each of the points searched by the searching means and positions relative to the corresponding feature points from the points in the second image. For each intersection, the total value or average value of the distances to other intersections is calculated, and the searched on the common straight line forming a plurality of intersections where the calculated distance total value or average value is equal to or greater than a predetermined value A point is extracted, and when the point is extracted, a specific position in the second image is estimated based on each of the searched points other than the extracted point and a relative position with respect to the feature point corresponding to the point. can do. Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy.), such that an object determined to be excluded from the acquired image is easier to be determined as the same object compared to an object determined not to be excluded from the acquired image (Yamaguchi: [0008] the search unit searches for points corresponding to each of the feature points extracted by the feature point extraction unit from the second image captured by the imaging unit at a timing different from that of the first image; [0011] Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy; [0017] As described above, according to the object tracking device and the program of the present invention, the relative position of the specific position in the region representing the tracking object with respect to each of the feature points in the first image, and the second image Based on each of the corresponding points, a specific position in the region representing the tracking object in the second image is estimated, and the region representing the tracking object in the second image is estimated, so that the tracking object is partially Even if it is a case where it deform | transforms automatically, the effect that a tracking target object can be tracked stably by simple processing is acquired; [0035] Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed.).
Yamaguchi is silent as to, an image determination unit that determines whether or not a part of the object is excluded from the acquired image, in which the object has been detected from the acquired image but a part of the object is outside an imaging region of the image sensor.
However, in the same field of endeavor, Bowers teaches, “The adaptive sensing system may be configured to identify objects that are at least partially obscured by other objects and, in response, the adaptive sensing system may be configured to modify the configuration of one or more sensors to obtain additional information pertaining to the obscured objects” (Bowers: [ABS]); “The sensors 110 may comprise active and/or passive sensing devices, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar (Bowers: Col. 4, Ln. 54-65); and “The acquired sensor data may further comprise sensor data pertaining to the obscured vehicle 104” (Bowers: Col. 8, Ln. 25-26), for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle apparatus disclosed by Yamaguchi to include an adaptive sensing system configured to identify objects that are outside an image region taught by Bowers. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.

Regarding CLAIM 9, as best understood, Yamaguchi teaches, an object determination process that determines whether or not an object at a first position and an object at a second position represent a same object based on the first position at which the object which exists in front of a own vehicle is detected by an electromagnetic wave sensor and the second position of the object detected from an image of a forward view of the own vehicle by an image sensor (Yamaguchi: [0018] The object detection unit 22 detects an object region representing a pedestrian by pattern recognition from each of the first captured image and the second captured image acquired by the image input unit 20. The object detection unit 22 stores a pattern of image feature values of an area representing a pedestrian obtained by learning. Note that other existing detection methods may be used for the detection method of the object region, for example, detection results by other sensors such as millimeter wave radar and laser radar, time series images, or images captured by a stereo camera. A target area representing a pedestrian may be detected using a detection result obtained by detecting a three-dimensional object from; [FIG. 2(A)(B), 3(A)(B), 4(A)(B)] first and second positions can be observed.). the object determination process being performed by a vehicle control apparatus (Yamaguchi: [0020] The computer 14 is configured to include a CPU, a ROM storing a program for executing a tracking processing routine to be described later, a RAM storing data and the like, and a bus connecting them. When the computer 14 is described in terms of functional blocks divided for each function realization means determined based on hardware and software, as shown in FIG. 1, an image for acquiring captured images continuously output from the imaging device 12 From the input unit 20, a target detection unit 22 that detects a target region representing a pedestrian from the captured image acquired by the image input unit 20, and each of a plurality of captured images acquired by the image input unit 20. A feature point extracting unit 24 that extracts a plurality of feature points that are easy to track on an image, and a feature that searches for corresponding points between the two images from the feature points in each of the two images obtained by the feature point extracting unit 24 The point search unit 26, each of the corresponding feature points obtained by the corresponding point search unit 26, and the object region in one captured image are input, and the target in the other captured image An object area estimating unit 28 for estimating an area; an object area correcting unit 30 for correcting the estimated object area using the object area detected for the other captured image by the object detecting unit 22; And a display control unit 32 that displays the correction result of the object region correction unit 30 on the display device 16.); the image determination process being performed by the vehicle control apparatus (Yamaguchi: [0020] The computer 14 is configured to include a CPU, a ROM storing a program for executing a tracking processing routine to be described later, a RAM storing data and the like, and a bus connecting them. When the computer 14 is described in terms of functional blocks divided for each function realization means determined based on hardware and software, as shown in FIG. 1, an image for acquiring captured images continuously output from the imaging device 12 From the input unit 20, a target detection unit 22 that detects a target region representing a pedestrian from the captured image acquired by the image input unit 20, and each of a plurality of captured images acquired by the image input unit 20. A feature point extracting unit 24 that extracts a plurality of feature points that are easy to track on an image, and a feature that searches for corresponding points between the two images from the feature points in each of the two images obtained by the feature point extracting unit 24 The point search unit 26, each of the corresponding feature points obtained by the corresponding point search unit 26, and the object region in one captured image are input, and the target in the other captured image An object area estimating unit 28 for estimating an area; an object area correcting unit 30 for correcting the estimated object area using the object area detected for the other captured image by the object detecting unit 22; And a display control unit 32 that displays the correction result of the object region correction unit 30 on the display device 16.); and a determination condition change process that changes a determination condition used by the object determination process for determining whether or not the objects represent the same object, which determination is performed by the object determination unit (Yamaguchi: [0007] The specific position estimating means according to the present invention is formed from a plurality of straight lines that pass through each of the points searched by the searching means and positions relative to the corresponding feature points from the points in the second image. For each intersection, the total value or average value of the distances to other intersections is calculated, and the searched on the common straight line forming a plurality of intersections where the calculated distance total value or average value is equal to or greater than a predetermined value A point is extracted, and when the point is extracted, a specific position in the second image is estimated based on each of the searched points other than the extracted point and a relative position with respect to the feature point corresponding to the point. can do. Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy.), such that an object determined to be excluded from the acquired image is easier to be determined as the same object compared to an object determined not to be excluded from the acquired image (Yamaguchi: [0008] the search unit searches for points corresponding to each of the feature points extracted by the feature point extraction unit from the second image captured by the imaging unit at a timing different from that of the first image; [0011] Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy; [0017] As described above, according to the object tracking device and the program of the present invention, the relative position of the specific position in the region representing the tracking object with respect to each of the feature points in the first image, and the second image Based on each of the corresponding points, a specific position in the region representing the tracking object in the second image is estimated, and the region representing the tracking object in the second image is estimated, so that the tracking object is partially Even if it is a case where it deform | transforms automatically, the effect that a tracking target object can be tracked stably by simple processing is acquired; [0035] Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed.), the determination condition change process being performed by the vehicle control apparatus (Yamaguchi: [0020] The computer 14 is configured to include a CPU, a ROM storing a program for executing a tracking processing routine to be described later, a RAM storing data and the like, and a bus connecting them. When the computer 14 is described in terms of functional blocks divided for each function realization means determined based on hardware and software, as shown in FIG. 1, an image for acquiring captured images continuously output from the imaging device 12 From the input unit 20, a target detection unit 22 that detects a target region representing a pedestrian from the captured image acquired by the image input unit 20, and each of a plurality of captured images acquired by the image input unit 20. A feature point extracting unit 24 that extracts a plurality of feature points that are easy to track on an image, and a feature that searches for corresponding points between the two images from the feature points in each of the two images obtained by the feature point extracting unit 24 The point search unit 26, each of the corresponding feature points obtained by the corresponding point search unit 26, and the object region in one captured image are input, and the target in the other captured image An object area estimating unit 28 for estimating an area; an object area correcting unit 30 for correcting the estimated object area using the object area detected for the other captured image by the object detecting unit 22; And a display control unit 32 that displays the correction result of the object region correction unit 30 on the display device 16.).
Yamaguchi is silent as to, an image determination process that determines whether or not a part of the object is excluded from the acquired image, in which the object has been detected from the acquired image but a part of the object is outside an imaging region of the image sensor.
However, in the same field of endeavor, Bowers teaches, [ABS] The adaptive sensing system may be configured to identify objects that are at least partially obscured by other [ABS]; The sensors 110 may comprise active and/or passive sensing devices, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, phased array sensing systems, metamaterial sensing systems, metamaterial surface antenna sensing systems such as the MSA-T systems developed by Kymeta Corporation, etc.), electro-optical (EO) sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, imaging systems (e.g., cameras, image processing systems, stereoscopic cameras, etc.) (Col. 4, Ln. 54-65); The acquired sensor data may further comprise sensor data pertaining to the obscured vehicle 104 (Col. 8, Ln. 25-26), for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object detection device disclosed by Yamaguchi to include identifying objects that are at least partially obscured by other objects taught by Bowers. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.

Claims 2, 5-8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2010039617 A) in view of Bowers (US 9230442 B2) as applied to claim 1 above, and further in view of Takahama (US 20050004761 A1).

CLAIM 2, as best understood, Yamaguchi in view of Bowers remains as applied above to claim 1, and further, Yamaguchi teaches, a direction determination unit that determines a direction of positional changes of the object on the acquired image based on a plurality of the acquired images acquired at different times (Yamaguchi: [ABS] The view in front of a vehicle is captured by an imaging apparatus 12, and an object region is detected from a first captured image by an object detection part 22. A plurality of feature points are extracted from each of the object region detected for the first captured image and a second captured image by a feature point extraction part 24. Then, the feature point corresponding to each of the feature points extracted from the first captured image by the feature point extraction part 24 is retrieved from the second captured image by a corresponding point retrieval part 26. On the basis of the distance and direction of each of the feature points in the first captured image to a central position in the object region and each of the corresponding feature points in the second captured image, the central position of the object region in the second captured image is estimated, and the object region in the second captured image is estimated by an object region estimation part 28.), such that the object determined to be partially excluded from the acquired image is more easily determined to be the same object in comparison with an object a part of which is determined not to be excluded in the acquired image (Yamaguchi: [0008] the search unit searches for points corresponding to each of the feature points extracted by the feature point extraction unit from the second image captured by the imaging unit at a timing different from that of the first image; [0011] Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy; [0017] As described above, according to the object tracking device and the program of the present invention, the relative position of the specific position in the region representing the tracking object with respect to each of the feature points in the first image, and the second image Based on each of the corresponding points, a specific position in the region representing the tracking object in the second image is estimated, and the region representing the tracking object in the second image is estimated, so that the tracking object is partially Even if it is a case where it deform | transforms automatically, the effect that a tracking target object can be tracked stably by simple processing is acquired; [0035] Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed.).
	Yamaguchi in view of Bowers is silent as to, the determination condition changing unit that changes the determination condition on condition that the direction of the positional changes of the object on the acquired images is determined to be downward.
[0007] “According to one aspect of the present invention, there is provided an obstacle detection apparatus for an automotive vehicle, comprising: an object position detecting section that detects a position of each object located in a forward detection zone of the vehicle; an image fetching section that fetches a situation of the forward detection zone in a form of an image; a noticeable object selecting section that selects only one of most noticeable objects for the vehicle on the basis of the detected position of each object; an image processing object tracking section that tracks the selected object by the noticeable object selecting section through an image processing for the fetched image; a first importance as obstacle calculating section that calculates a first importance as obstacle representing a possibility that the selected object becomes an obstacle for the vehicle; a second importance as obstacle calculating section that calculates a second importance as obstacle representing a possibility that the object under a tracking becomes the obstacle for the vehicle; a same object determining section that determines whether the selected object is the same as that under the tracking; and a tracking object selecting section that selects the object which the image processing object tracking section tracks on the basis of the first importance as obstacle and the second importance as obstacle when the same object determining section determines that the selected object is not the same as that under the tracking. [0008] According to another aspect of the present invention, there is provided an obstacle detection method for an automotive vehicle, comprising: detecting a position of each object located in a forward detection zone of the vehicle; fetching a situation of the forward detection zone in a form of an image; selecting only one of most noticeable objects for the vehicle on the basis of the detected position of each object; tracking the selected object by the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle apparatus disclosed by Yamaguchi in view of Bowers to include determining direction of positional change taught by Takahama. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.

Regarding CLAIM 5, as best understood, Yamaguchi in view of Bowers remains as applied above to claim 1, and further, Yamaguchi teaches, such that the object determined to be partially excluded from the acquired image is more easily determined to be the same object in comparison with an object a part of which is determined not to be excluded in the acquired image (Yamaguchi: [0008] the search unit searches for points corresponding to each of the feature points extracted by the feature point extraction unit from the second image captured by the imaging unit at a timing different from that of the first image; [0011] Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy; [0017] As described above, according to the object tracking device and the program of the present invention, the relative position of the specific position in the region representing the tracking object with respect to each of the feature points in the first image, and the second image Based on each of the corresponding points, a specific position in the region representing the tracking object in the second image is estimated, and the region representing the tracking object in the second image is estimated, so that the tracking object is partially Even if it is a case where it deform | transforms automatically, the effect that a tracking target object can be tracked stably by simple processing is acquired; [0035] Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed.).
Yamaguchi in view of Bowers is silent as to, a reliability calculation unit for calculating a reliability of the same determination of the objects, which is based on the first position and the 
However, in the same field of endeavor, Takahama teaches, [0078] “At a step 324, object tracking flag is set as IP_Tracking=1. According to this process, at the next image processing, the tracking process is continued on the basis of position I(Px_z.sub.o, Py_z.sub.o) of the image processing detected object at step 208. Thus, the advantage derived from such a feature that, when the reliability of the image processing is determined to be high, the object under the tracking is selected and, when the reliability of the image processing is determined to be low, the object under tracking is selected if at least one of the first importance as obstacle and the second importance as obstacle is higher than a predetermined value. Then, the routine goes to step 220. [0079] At a step 325, object tracking flag is reset to IP_Tracking is reset as IP_Tracking=0. Thus, at the next image processing, the first (initial) extraction process is carried out on the basis of position R(Px_z.sub.o[slct], Py_z.sub.o[slct]) of the radar detected object at step 206. Hence, the advantage derived from the feature such that, when the reliability of the image processing is high, the object under the tracking is selected, and when the reliability of the image processing is determined to be low, the selected object is selected in a case where at least one of the first and second importance as obstacle is lower than a predetermined value can be achieved. Then, the routine goes to step 220”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
In this case, "IP_Tracking" is calculating the reliability.
In this case, " the tracking process is continued on the basis of position" is interpreted as encompassing " first position and the second position".

In this case, "IP_Tracking" is "the determination condition changing unit".
In this case "At a step 324, object tracking flag is set as IP_Tracking=1. According to this process, at the next image processing, the tracking process is continued on the basis of position I(Px_z.sub.o, Py_z.sub.o) of the image processing detected object at step 208. Thus, the advantage derived from such a feature that, when the reliability of the image processing is determined to be high, the object under the tracking is selected" is interpreted as "changes the determination condition".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object tracking device disclosed by Yamaguchi in view of Bowers to include reliability determining taught by Takahama. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.

Regarding CLAIM 6, as best understood, Yamaguchi in view of Bowers, in further view of Takahama remains as applied above to claim 2, and further, Takahama teaches, an image loss determination unit that determines an object caused an image loss, provided that the object is first subjected to determination of the same object, and the first position is then continuously detected and the second position is not detected; and a continuation condition changing unit that makes it easier to continue the same-object determination for the object determined that the lower part thereof is excluded from the acquired image and the image loss is caused, (Takahama: [0033] A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body. Outputs of radar processing unit 2 and image processing unit 4 are connected to obstacle detection device 5. A vehicle speed detecting device 6 to detect non-driven left and right road wheel velocities and a steering angle detecting device 7A to detect a front road wheel steering angle are connected to obstacle detection device 5 in order to estimate state variables of the host vehicle. It is noted that a yaw rate detecting device 7B to detect a vehicular yaw rate may be connected to obstacle detection device 5 to detect a way rate of the host vehicle. From such a hardware structure as described above, obstacle detection device 5 carries out a high degree of an obstacle detection system for the automotive vehicle by calculating and processing (performing) the corresponding functions of first importance on obstacle calculating section, second importance as obstacle calculating section, the same object determining section, and the tracking object selecting section.).
In this case, "tracking" is interpreted as "continuously detected".

Takahama does not explicitly recite the terminology “a continuation condition changing unit", or “lower part”. However, Takahama does teach, “a hardware structure”, and “object tracking selection section” that detects the loss of an object being tracked, and through sensor fusion is capable of tracking the lost object and determining that it is the same object. Which, is interpreted as capable of the intended use of tracking an object when a lower part of an image is lost or obscured.
Takahama is silent as to, the image determination unit determines whether or not a lower part of the object is excluded from the acquired image.
However, in the same field of endeavor, Bowers teaches, “As illustrated in FIG. 1A, a portion of the vehicle 104 may be outside of the obscured area 126 of the sensors 110. Accordingly, the sensors 110 may receive at least some sensor data pertaining to the obscured vehicle 104” (Col. 7, Ln. 47-50); “Accordingly, determining the signal path to/from the obscured vehicle 103 may comprise determining and/or estimating the dimensions and/or configuration of the object(s) that are obscuring the vehicle 104 (e.g., determining a height and/or clearance of the vehicle 103)” (Col. 9, Ln. 29-33), for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
(Col. 7, Ln. 47-50), and “determining the signal path to/from the obscured vehicle 103 may comprise determining and/or estimating the dimensions and/or configuration of the object(s) that are obscuring the vehicle 104 (e.g., determining a height and/or clearance of the vehicle 103)” (Col. 9, Ln. 29-33) is interpreted as capable of the intended use of determining a lower part of an image/object is obscured.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object tracking device disclosed by Yamaguchi in view of Takahama to include determining obscured areas taught by Bowers. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.

Regarding CLAIM 7, as best understood, Yamaguchi in view of Bowers, in further view of Takahama remains as applied above to claim 6, and further, Takahama teaches, a reliability calculation unit for calculating, for the object caused the image loss, a reliability of the same determination for the objects based on the first position and the second position provided before the image loss occurs (Takahama: [0078] At a step 324, object tracking flag is set as IP_Tracking=1. According to this process, at the next image processing, the tracking process is continued on the basis of position I(Px_z.sub.o, Py_z.sub.o) of the image processing detected object at step 208. Thus, the advantage derived from such a feature that, when the reliability of the image processing is determined to be high, the object under the tracking is selected and, when the reliability of the image processing is determined to be low, the object under tracking is selected if at least one of the first importance as obstacle and the second importance as obstacle is higher than a predetermined value. Then, the routine goes to step 220. [0079] At a step 325, object tracking flag is reset to IP_Tracking is reset as IP_Tracking=0. Thus, at the next image processing, the first (initial) extraction process is carried out on the basis of position R(Px_z.sub.o[slct], Py_z.sub.o[slct]) of the radar detected object at step 206. Hence, the advantage derived from the feature such that, when the reliability of the image processing is high, the object under the tracking is selected, and when the reliability of the image processing is determined to be low, the selected object is selected in a case where at least one of the first and second importance as obstacle is lower than a predetermined value can be achieved. Then, the routine goes to step 220; [0033] A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body.), wherein the continuation condition changing unit (Takahama: [0060] It is noted that Th_prob1 means a small value to such a degree that obstacle detection device can assure that the object does not provide the obstacle for the host vehicle. At step 213, object tracking flag IP_Tracking is reset to "0" and the object tracking is forcibly ended. Then, the first extraction process is carried out at the subsequent image processing on the basis of the position R (Pz_z.sub.o[slct], Py_z.sub.o[slct]) of the laser radar detected object at step 206 so that such an advantage derived from such a feature that when both of the first importance as obstacle and the second importance as obstacle are lower that a predetermined value, the selected object is further selected can be achieved Then, the routine goes from step 213 to step 220. [0061] Then, at a step 214, obstacle detection device 5 determines whether both of Iprob and Rprob[slct] satisfy both conditions described in equations (14) and (15). If both conditions are satisfied (Yes) at step 214, the routine goes to a step 215. If not satisfied (No) at step 214, the routine goes to a step 215; [0068] As described above, in a case where the object detected through the laser radar and the object tracking through the image processing are different, the tracking process through the image processing is controlled according to the conditions of steps 212 and 219. Thus, even if the system in which the number of objects to be enabled to be image processed is only one, in a case where the plurality of objects are present in the forward detection zone, it becomes possible to carry out the image processing on the appropriate object according to the situation and it becomes possible to achieve an actual processor structure for an world recognition system having a high reliability due to a fusion.), on the condition that the reliability is equal to or greater than a predetermined value (Takahama: [0078] At a step 324, object tracking flag is set as IP_Tracking=1. According to this process, at the next image processing, the tracking process is continued on the basis of position I(Px_z.sub.o, Py_z.sub.o) of the image processing detected object at step 208. Thus, the advantage derived from such a feature that, when the reliability of the image processing is determined to be high, the object under the tracking is selected and, when the reliability of the image processing is determined to be low, the object under tracking is selected if at least one of the first importance as obstacle and the second importance as obstacle is higher than a predetermined value. Then, the routine goes to step 220. [0079] At a step 325, object tracking flag is reset to IP_Tracking is reset as IP_Tracking=0. Thus, at the next image processing, the first (initial) extraction process is carried out on the basis of position R(Px_z.sub.o[slct], Py_z.sub.o[slct]) of the radar detected object at step 206. Hence, the advantage derived from the feature such that, when the reliability of the image processing is high, the object under the tracking is selected, and when the reliability of the image processing is determined to be low, the selected object is selected in a case where at least one of the first and second importance as obstacle is lower than a predetermined value can be achieved. Then, the routine goes to step 220.), makes it easier to continue the same-object determination for the object determined that the lower part thereof is excluded from the acquired image and the image loss is caused, compared with an object determined that the lower part thereof is not excluded from the acquired image and the image loss is caused (Takahama: [0033] A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body. Outputs of radar processing unit 2 and image processing unit 4 are connected to obstacle detection device 5. A vehicle speed detecting device 6 to detect non-driven left and right road wheel velocities and a steering angle detecting device 7A to detect a front road wheel steering angle are connected to obstacle detection device 5 in order to estimate state variables of the host vehicle. It is noted that a yaw rate detecting device 7B to detect a vehicular yaw rate may be connected to obstacle detection device 5 to detect a way rate of the host vehicle. From such a hardware structure as described above, obstacle detection device 5 carries out a high degree of an obstacle detection system for the automotive vehicle by calculating and processing (performing) the corresponding functions of first importance on obstacle calculating section, second importance as obstacle calculating section, the same object determining section, and the tracking object selecting section.).
In this case, "IP_Tracking" is calculating the reliability.
In this case, "the tracking process is continued on the basis of position" is interpreted as encompassing "first position and the second position".
Takahama does not explicitly recite the terminology "a reliability calculation unit for calculating, for the object caused the image loss, a reliability of the same determination for the objects based on the first position and the second position provided before the image loss occurs". However, Takahama does teach determining high and low object tracking reliability process (¶'s[0078-0079]) and continuing the detection process in the event that the object is lost. Thus, Takahama teaches "a reliability calculation unit for calculating, for the object caused the image loss, a reliability of the same determination for the objects based on the first position and the second position provided before the image loss occurs".

Takahama does not explicitly recite the terminology “a continuation condition changing unit", or “lower part”. However, Takahama does teach, “a hardware structure”, and “object tracking selection section” that detects the loss of an object being tracked, and through sensor fusion is capable of tracking the lost object and determining that it is the same object. Which, is interpreted as capable of the intended use of tracking an object when a lower part of an image is lost or obscured.

Regarding CLAIM 8, as best understood, Yamaguchi in view of Bowers, in further view of Takahama remains as applied above to claim 6, and further, Takahama teaches, a control unit that performs collision avoidance control for avoiding collision of the own vehicle with objects determined as the same object (Takahama: [0085] At step 428, the routine goes to a step 429 if both of equations (14) and (15) described above are satisfied. If not (No) at step 428, the routine goes to a step 430. At step 429, obstacle detection device 5 calculates a target deceleration to reduce a collision speed from the following equation (19) and determines the present brake torque and a brake pressure from the following equation (20). These brake torque and brake pressure are compared with the object detected through the radar and the object detected through the image processing and obstacle detection device 5 outputs an object position requiring a strong driving force to the later stage and the routine goes to step 220; [0094] In a case where the radar and the image processing are determined not to be tracking (pursuing) the same object, obstacle detection device 5 calculates the target deceleration to reduce the collision speed in a case where both of Rprob[slct] and Iprob are larger than predetermined value Th_Prob1 and derives the instantaneous brake torque and brake pressure. Then, obstacle detection device 5 comprises them with the radar detected object and the detected object through the image processing.), wherein the control unit that makes it easier to operate the collision avoidance control for the object determined that the lower part thereof is excluded from the acquired image and the image loss is caused (Takahama: [0094] In a case where the radar and the image processing are determined not to be tracking (pursuing) the same object, obstacle detection device 5 calculates the target deceleration to reduce the collision speed in a case where both of Rprob[slct] and Iprob are larger than predetermined value Th_Prob1 and derives the instantaneous brake torque and brake pressure. Then, obstacle detection device 5 comprises them with the radar detected object and the detected object through the image processing; [0033] A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body.), compared with an object determined that the lower part thereof is not excluded from the acquired image and the image loss is (Takahama: [0094] In a case where the radar and the image processing are determined not to be tracking (pursuing) the same object, obstacle detection device 5 calculates the target deceleration to reduce the collision speed in a case where both of Rprob[slct] and Iprob are larger than predetermined value Th_Prob1 and derives the instantaneous brake torque and brake pressure. Then, obstacle detection device 5 comprises them with the radar detected object and the detected object through the image processing; [0033] A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body.).
Takahama teaches collision avoidance measures taken in the event radar and image processing are not tracking the same object, and object detection that continues in the event that an object is lost by radar detection means. Thus, is interpreted as capable of the intended use of avoiding collision in the event of lost object or image.

Regarding CLAIM 10, as best understood, takahama teaches, a determination condition change unit that changes a determination condition used by the object determination unit in determining whether or not the objects represent the same object, which determination is performed by the object determination unit (Takahama: ¶[0007] According to one aspect of the present invention, there is provided an obstacle detection apparatus for an automotive vehicle, comprising: an object position detecting section that detects a position of each object located in a forward detection zone of the vehicle; an image fetching section that fetches a situation of the forward detection zone in a form of an image; a noticeable object selecting section that selects only one of most noticeable objects for the vehicle on the basis of the detected position of each object; an image processing object tracking section that tracks the selected object by the noticeable object selecting section through an image processing for the fetched image; a first importance as obstacle calculating section that calculates a first importance as obstacle representing a possibility that the selected object becomes an obstacle for the vehicle; a second importance as obstacle calculating section that calculates a second importance as obstacle representing a possibility that the object under a tracking becomes the obstacle for the vehicle; a same object determining section that determines whether the selected object is the same as that under the tracking; and a tracking object selecting section that selects the object which the image processing object tracking section tracks on the basis of the first importance as obstacle and the second importance as obstacle when the same object determining section determines that the selected object is not the same as that under the tracking. ¶[0008] According to another aspect of the present invention, there is provided an obstacle detection method for an automotive vehicle, comprising: detecting a position of each object located in a forward detection zone of the vehicle; fetching a situation of the forward detection zone in a form of an image; selecting only one of most noticeable objects for the vehicle on the basis of the detected position of each object; tracking the selected object by the noticeable object selecting section through an image processing for the fetched image; calculating a first importance as obstacle representing a possibility that the selected object becomes an obstacle for the vehicle; calculating a second importance as obstacle representing a possibility that the object under a tracking becomes the obstacle for the vehicle; determining whether the selected object is the same as that under the tracking; and selecting the object which is tracked at the image processing object tracking on the basis of the first importance as obstacle and the second importance as obstacle when determining that the selected object is not the same as that under the tracking.), an image loss determination unit that determines an object caused an image loss, provided that the object is first subjected to determination of the same object, and the first position is then continuously detected and the second position is not detected; and a continuation condition changing unit that makes it easier to continue the same-object determination for the object determined that the lower part thereof is excluded from the acquired image and the image loss is caused, compared with an object determined that the lower part thereof is not excluded from the acquired image and the image loss is caused (Takahama: [0033] A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body. Outputs of radar processing unit 2 and image processing unit 4 are connected to obstacle detection device 5. A vehicle speed detecting device 6 to detect non-driven left and right road wheel velocities and a steering angle detecting device 7A to detect a front road wheel steering angle are connected to obstacle detection device 5 in order to estimate state variables of the host vehicle. It is noted that a yaw rate detecting device 7B to detect a vehicular yaw rate may be connected to obstacle detection device 5 to detect a way rate of the host vehicle. From such a hardware structure as described above, obstacle detection device 5 carries out a high degree of an obstacle detection system for the automotive vehicle by calculating and processing (performing) the corresponding functions of first importance on obstacle calculating section, second importance as obstacle calculating section, the same object determining section, and the tracking object selecting section.).
In this case, "tracking" is interpreted as "continuously detected".
In this case, "a noticeable object selecting section that selects only one of most noticeable objects for the vehicle on the basis of the detected position of each object" is interpreted as "a determination condition change unit that changes a determination condition used by the object determination unit"
Takahama does not explicitly recite the terminology "provided that the object is first subjected to determination of the same object". However, Takahama does teach tracking an object, object matching, and obstacle calculating even if the object image is lost, thus, interpreted as capable of the intended use of determining the object image has been lost after the tracking and matching has occurred.

Takahama is silent as to, an object determination unit that determines whether or not an object at a first position and an object at a second position represent a same object based on the first position at which the object which exists in front of a own vehicle is detected by an electromagnetic wave sensor and the second position of the object detected from an image of a forward view of the own vehicle, the image being acquired by an image sensor; such that an object determined to be excluded from the acquired image is easier to be determined as the same object compared to an object determined not to be excluded from the acquired image.
However, is the same field of endeavor, Yamaguchi teaches, [0018] “The object detection unit 22 detects an object region representing a pedestrian by pattern recognition from each of the first captured image and the second captured image acquired by the image input unit 20. The object detection unit 22 stores a pattern of image feature values of an area representing a pedestrian obtained by learning. Note that other existing detection methods may be used for the detection method of the object region, for example, detection results by other sensors such as millimeter wave radar and laser radar, time series images, or images captured by a stereo camera. A target area representing a pedestrian may be detected using a detection result obtained by detecting a three-dimensional object from”; “[FIG. 2(A)(B), 3(A)(B), 4(A)(B)] first and second positions can be observed”, and, [0008] “the search unit searches for points corresponding to each of the feature points extracted by the feature point extraction unit from the second image captured by the imaging unit at a timing different from that of the first image”; [0011] “Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy”; [0017] “As described above, according to the object tracking device and the program of the present invention, the relative position of the specific position in the region representing the tracking object with respect to each of the feature points in the first image, and the second image Based on each of the corresponding points, a specific position in the region representing the tracking object in the second image is estimated, and the region representing the tracking object in the second image is estimated, so that the tracking object is partially Even if it is a case where it deform | transforms automatically, the effect that a tracking target object can be tracked stably by simple processing is acquired”; [0035] “Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by Takahama to include distorted object recognition taught by Yamaguchi. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.
Takahama in view of Yamaguchi are silent as to, an image determination unit that determines whether or not a part of the object is excluded from the acquired image, in which the object has been detected from the acquired image but a part of the object is outside an imaging region of the image sensor; and the image determination unit determines whether or not a lower part of the object is excluded from the acquired image.
However, in the same field of endeavor, Bowers teaches, “The adaptive sensing system may be configured to identify objects that are at least partially obscured by other objects and, in response, the adaptive sensing system may be configured to modify the configuration of one or more sensors to obtain additional information pertaining to the obscured objects” [ABS]; “The sensors 110 may comprise active and/or passive sensing devices, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, phased array sensing systems, metamaterial sensing systems, metamaterial surface antenna sensing systems such as the MSA-T systems developed by Kymeta Corporation, etc.), electro-optical (EO) sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, (Col. 4, Ln. 54-65); “The acquired sensor data may further comprise sensor data pertaining to the obscured vehicle 104” (Col. 8, Ln. 25-26); “As illustrated in FIG. 1A, a portion of the vehicle 104 may be outside of the obscured area 126 of the sensors 110. Accordingly, the sensors 110 may receive at least some sensor data pertaining to the obscured vehicle 104” (Col. 7, Ln. 47-50), for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
In this case, a method that “a portion of the vehicle 104 may be outside of the obscured area 126 of the sensors 110. Accordingly, the sensors 110 may receive at least some sensor data pertaining to the obscured vehicle 104” (Col. 7, Ln. 47-50), and “determining the signal path to/from the obscured vehicle 103 may comprise determining and/or estimating the dimensions and/or configuration of the object(s) that are obscuring the vehicle 104 (e.g., determining a height and/or clearance of the vehicle 103)” (Col. 9, Ln. 29-33) is interpreted as capable of the intended use of determining a lower part of an image/object is obscured.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by Takahama in view of Yamaguchi to include identifying object obscured taught by Bowers. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.

Regarding CLAIM 11, as best understood, Takahama teaches, a determination condition change process that changes a determination condition used by the object determination (Takahama: [ABS] In obstacle detection apparatus and method for an automotive vehicle, a first importance as obstacle representing a possibility that a selected object becomes an obstacle for the vehicle is calculated, a second importance as obstacle representing a possibility that the object under a tracking becomes the obstacle for the vehicle is calculated, a determination of whether the selected object is the same as that under the tracking is made, and the object which is tracked at the image processing object tracking is selected on the basis of the first importance as obstacle and the second importance as obstacle when determining that the selected object is not the same as that under the tracking; [0007] According to one aspect of the present invention, there is provided an obstacle detection apparatus for an automotive vehicle, comprising: an object position detecting section that detects a position of each object located in a forward detection zone of the vehicle; an image fetching section that fetches a situation of the forward detection zone in a form of an image; a noticeable object selecting section that selects only one of most noticeable objects for the vehicle on the basis of the detected position of each object; an image processing object tracking section that tracks the selected object by the noticeable object selecting section through an image processing for the fetched image; a first importance as obstacle calculating section that calculates a first importance as obstacle representing a possibility that the selected object becomes an obstacle for the vehicle; a second importance as obstacle calculating section that calculates a second importance as obstacle representing a possibility that the object under a tracking becomes the obstacle for the vehicle; a same object determining section that determines whether the selected object is the same as that under the tracking; and a tracking object selecting section that selects the object which the image processing object tracking section tracks on the basis of the first importance as obstacle and the second importance as obstacle when the same object determining section determines that the selected object is not the same as that under the tracking; [0008] According to another aspect of the present invention, there is provided an obstacle detection method for an automotive vehicle, comprising: detecting a position of each object located in a forward detection zone of the vehicle; fetching a situation of the forward detection zone in a form of an image; selecting only one of most noticeable objects for the vehicle on the basis of the detected position of each object; tracking the selected object by the noticeable object selecting section through an image processing for the fetched image; calculating a first importance as obstacle representing a possibility that the selected object becomes an obstacle for the vehicle; calculating a second importance as obstacle representing a possibility that the object under a tracking becomes the obstacle for the vehicle; determining whether the selected object is the same as that under the tracking; and selecting the object which is tracked at the image processing object tracking on the basis of the first importance as obstacle and the second importance as obstacle when determining that the selected object is not the same as that under the tracking.), an image loss determination process that determines an object caused an image loss, provided that the object is first subjected to determination of the same object, and  the first position is then continuously detected and the second position is not detected; and a continuation condition changing process that makes it easier to continue the same- object determination for the object determined that the lower part thereof is excluded from the acquired image and the image loss is caused, compared with an object determined that the lower part thereof is not excluded (Takahama: [0033] A progressive scan type CCD camera 3 (image fetching section 102) which grasps a situation of a vehicular forward photographing zone at high speeds is mounted in the vehicle. A result of photographing is supplied to an image processing unit 4 (image processing object tracking section 104). Image processing unit 4 stores the image data on the vicinity to coordinates of obstacle candidates trapped by means of radar processing unit 2 and carries out such a process that the image processing causes the lost object to be detected in a case where the radar detected object is lost due to a pitching variation of a host vehicle body. Outputs of radar processing unit 2 and image processing unit 4 are connected to obstacle detection device 5. A vehicle speed detecting device 6 to detect non-driven left and right road wheel velocities and a steering angle detecting device 7A to detect a front road wheel steering angle are connected to obstacle detection device 5 in order to estimate state variables of the host vehicle. It is noted that a yaw rate detecting device 7B to detect a vehicular yaw rate may be connected to obstacle detection device 5 to detect a way rate of the host vehicle. From such a hardware structure as described above, obstacle detection device 5 carries out a high degree of an obstacle detection system for the automotive vehicle by calculating and processing (performing) the corresponding functions of first importance on obstacle calculating section, second importance as obstacle calculating section, the same object determining section, and the tracking object selecting section.).
In this case, "tracking" is interpreted as "continuously detected".
In this case, "a noticeable object selecting section that selects only one of most noticeable objects for the vehicle on the basis of the detected position of each object" is 
Takahama does not explicitly recite the terminology "provided that the object is first subjected to determination of the same object". However, Takahama does teach tracking an object, object matching, and obstacle calculating even if the object image is lost, thus, interpreted as capable of the intended use of determining the object image has been lost after the tracking and matching has occurred.
Takahama does not explicitly recite the terminology “a continuation condition changing unit", or “lower part”. However, Takahama does teach, “a hardware structure”, and “object tracking selection section” that detects the loss of an object being tracked, and through sensor fusion is capable of tracking the lost object and determining that it is the same object. Which, is interpreted as capable of the intended use of tracking an object when a lower part of an image is lost or obscured.
Takahama is silent as to, an object determination process that determines whether or not an object at a first position and an object at a second position represent a same object based on the first position at which the object which exists in front of a own vehicle is detected by an electromagnetic wave sensor and the second position of the object detected from an image of a forward view of the own vehicle, the image being acquired by an image sensor; an object determined to be excluded from the acquired image is easier to be determined as the same object compared to an object determined not to be excluded from the acquired image.
However, is the same field of endeavor, Yamaguchi teaches, [0018] “The object detection unit 22 detects an object region representing a pedestrian by pattern recognition “[FIG. 2(A)(B), 3(A)(B), 4(A)(B)] first and second positions can be observed”, and, [0008] “the search unit searches for points corresponding to each of the feature points extracted by the feature point extraction unit from the second image captured by the imaging unit at a timing different from that of the first image”; [0011] “Even if the tracked object is partially deformed by excluding the points that exist in the part that operates differently from the other parts and estimating the specific position in the area of the tracked object, The region of the tracking object in the second image can be estimated with high accuracy”; [0017] “As described above, according to the object tracking device and the program of the present invention, the relative position of the specific position in the region representing the tracking object with respect to each of the feature points in the first image, and the second image Based on each of the corresponding points, a specific position in the region representing the tracking object in the second image is estimated, and the region representing the tracking object in the second image is estimated, so that the tracking object is partially Even if it is a case where it deform | transforms automatically, the effect that a tracking target object can be tracked stably by simple processing is acquired”; [0035] “Here, the principle of the present embodiment will be described. When 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by Takahama to include distorted object recognition taught by Yamaguchi. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.
Takahama in view of Yamaguchi are silent as to, an image determination process that determines whether or not a part of the object is excluded from the acquired image, in which the object has been detected from the acquired image but a part of the object is outside an imaging region of the image sensor; and the image determination process determines whether or not a lower part of the object is excluded from the acquired image.
However, in the same field of endeavor, Bowers teaches, “The adaptive sensing system may be configured to identify objects that are at least partially obscured by other objects and, in response, the adaptive sensing system may be configured to modify the configuration of one [ABS]; “The sensors 110 may comprise active and/or passive sensing devices, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, phased array sensing systems, metamaterial sensing systems, metamaterial surface antenna sensing systems such as the MSA-T systems developed by Kymeta Corporation, etc.), electro-optical (EO) sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, imaging systems (e.g., cameras, image processing systems, stereoscopic cameras, etc.)” (Col. 4, Ln. 54-65); “The acquired sensor data may further comprise sensor data pertaining to the obscured vehicle 104” (Col. 8, Ln. 25-26); “As illustrated in FIG. 1A, a portion of the vehicle 104 may be outside of the obscured area 126 of the sensors 110. Accordingly, the sensors 110 may receive at least some sensor data pertaining to the obscured vehicle 104” (Col. 7, Ln. 47-50), for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
In this case, a method that “a portion of the vehicle 104 may be outside of the obscured area 126 of the sensors 110. Accordingly, the sensors 110 may receive at least some sensor data pertaining to the obscured vehicle 104” (Col. 7, Ln. 47-50), and “determining the signal path to/from the obscured vehicle 103 may comprise determining and/or estimating the dimensions and/or configuration of the object(s) that are obscuring the vehicle 104 (e.g., determining a height and/or clearance of the vehicle 103)” (Col. 9, Ln. 29-33) is interpreted as capable of the intended use of determining a lower part of an image/object is obscured.


Regarding CLAIM 14, as best understood, Yamaguchi in view of Bowers, in further view of Takahama remains as applied above to claim 2, and further, Takahama also teaches, a reliability calculation unit for calculating a reliability of the same determination of the objects, which is based on the first position and the second position, wherein the determination condition changing unit changes the determination condition on condition that the reliability is equal to or greater than a predetermined value (Takahama: [0078] At a step 324, object tracking flag is set as IP_Tracking=1. According to this process, at the next image processing, the tracking process is continued on the basis of position I(Px_z.sub.o, Py_z.sub.o) of the image processing detected object at step 208. Thus, the advantage derived from such a feature that, when the reliability of the image processing is determined to be high, the object under the tracking is selected and, when the reliability of the image processing is determined to be low, the object under tracking is selected if at least one of the first importance as obstacle and the second importance as obstacle is higher than a predetermined value. Then, the routine goes to step 220. [0079] At a step 325, object tracking flag is reset to IP_Tracking is reset as IP_Tracking=0. Thus, at the next image processing, the first (initial) extraction process is carried out on the basis of position R(Px_z.sub.o[slct], Py_z.sub.o[slct]) of the radar detected object at step 206. Hence, the advantage derived from the feature such that, when the reliability of the image processing is high, the object under the tracking is selected, and when the reliability of the image processing is determined to be low, the selected object is selected in a case where at least one of the first and second importance as obstacle is lower than a predetermined value can be achieved. Then, the routine goes to step 220.).
In this case, "IP_Tracking" is "the determination condition changing unit".
In this case, "IP_Tracking" is calculating the reliability.
In this case, " the tracking process is continued on the basis of position" is interpreted as encompassing " first position and the second position".
In this case, high and low reliability are interpreted as "reliability is equal to or greater than a predetermined value".
In this case "At a step 324, object tracking flag is set as IP_Tracking=1. According to this process, at the next image processing, the tracking process is continued on the basis of position I(Px_z.sub.o, Py_z.sub.o) of the image processing detected object at step 208. Thus, the advantage derived from such a feature that, when the reliability of the image processing is determined to be high, the object under the tracking is selected" is interpreted as "changes the determination condition".
Takahama is silent as to, such that the object determined to be partially excluded from the acquired image is more easily determined to be the same object in comparison with an object a part of which is determined not to be excluded in the acquired image.
However, in the same field of endeavor, Yamaguchi teaches, [0035] “Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by Bowers in view of Takahama to include recognition of distorted objects taught by Yamaguchi. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.

Claims 3, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2010039617 A) in view of Bowers (US 9230442 B2) as applied to claim 1 above, and further in view of Isogai (US 2014343750 A1), Saji (JP 2006178669 A), and Takahama (US 20050004761 A1).

Regarding CLAIMS 3, Yamaguchi in view of Bowers remains as applied above to claim 1, and further, Yamaguchi also teaches, such that the object determined to be partially excluded (Yamaguchi: [0035] Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed.).
Yamaguchi in view of Bowers is silent as to, the object determination unit calculates an electromagnetic wave search region and an image search region, and sets, to the determination condition, a condition that there is a region which overlaps on both the calculated electromagnetic wave search region and the calculated image search region.
However, in the same field of endeavor, Isogai teaches, [0045] “Subsequently, the collision mitigation controller 10 calculates the area of the overlapped portion between the radar detection area 215 and the camera detection area 205 . The calculated area is used to determine detection reliability of later-explained fusion data”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by Yamaguchi in 
Yamaguchi in view of Bowers and Isogai are silent as to, the determination condition changing unit enlarges the image search region in the direction along the distance.
However, in the same field of endeavor, Saji teaches, [0010] “according to the first aspect by geometric transformation is an affine transformation that can be adapted to enlargement / reduction / rotation / distortion of the moving object region to be tracked”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by a modified Yamaguchi to include enlarging an area taught by Saji. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.
Yamaguchi in view of Bowers and Isogai, in further in view of Saji are silent as to, the electromagnetic wave search region being a predetermined range i) defined based on, as a reference, the first position and ii) extending in both a direction along the distance from the own vehicle to the object and an azimuth direction from the own vehicle to the object,  the image search region being a predetermined range defined based on, as a reference, the second position extending in the direction along the distance and the azimuth direction.

In this case, tracking an object is interpreted as encompassing a "first position" and "second position".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by a modified 

Regarding CLAIM 12, as best understood, Yamaguchi in view of Bowers, in further view of Takahama remains as applied above to claim 2, and further, Yamaguchi also teaches, such that the object determined to be partially excluded from the acquired image is more easily determined to be the same object in comparison with an object a part of which is determined not to be excluded in the acquired image (Yamaguchi: [0035] Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed.).
Yamaguchi in view of Bowers is silent as to, the object determination unit calculates an electromagnetic wave search region and an image search region, and sets, to the determination condition, a condition that there is a region which overlaps on both the calculated electromagnetic wave search region and the calculated image search region.
[0045] “Subsequently, the collision mitigation controller 10 calculates the area of the overlapped portion between the radar detection area 215 and the camera detection area 205 . The calculated area is used to determine detection reliability of later-explained fusion data”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by Yamaguchi in view of Bowers to include overlapping senor areas taught by Isogai. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.
Yamaguchi in view of Bowers and Isogai are silent as to, the determination condition changing unit enlarges the image search region in the direction along the distance.
However, in the same field of endeavor, Saji teaches, [0010] “according to the first aspect by geometric transformation is an affine transformation that can be adapted to enlargement / reduction / rotation / distortion of the moving object region to be tracked”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by a modified Yamaguchi to include enlarging an area taught by Saji. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.

However, in the same field of endeavor, Takahama teaches, [0093] “In a case where both of the radar and image processing are determined to be tracking (pursuing) the same object, such a selection of the position output to the later stage that the longitudinal direction (inter-vehicle distance direction) is the radar output and the lateral direction (vehicular width direction) is the output of the detected object through the image processing is made. In a case where the reliability of the image processing is low, such a selection of the position output to the later stage that, in both longitudinal and lateral directions, the radar outputs are selected. Hence, the position to be outputted to the later stage can simply become highly accurate. In a case where both of the radar and the image processing are determined not to be tracking the same object, both of the longitudinal and lateral directions which correspond to the position of the detected object through the image processing are outputted to the later stage in a case where Prob[slct] is smaller than Iprob. If Rprob[slct] is larger than Iprob, in both longitudinal and lateral directions, the position of the radar detected object is outputted to the later stage. On the other hand, if both of Rprob[slct] and Iprob are smaller than predetermined value Th_Prob1, both of the longitudinal direction and lateral direction of the position of the radar detected object are outputted to the later stage. Thus, the position to be outputted to the later 
In this case, tracking an object is interpreted as encompassing a "first position" and "second position".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by a modified Yamaguchi to include longitudinal and lateral tracking taught by Takahama. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.

Regarding CLAIM 16, as best understood, Yamaguchi in view of Bowers and Takahama, in further view of Isogai and Saji remains as applied above to claim 3, and further, Takahama teaches, a reliability calculation unit for calculating a reliability of the same determination of the objects, which is based on the first position and the second position, wherein the determination condition changing unit changes the determination condition on condition that the reliability is equal to or greater than a predetermined value (Takahama: [0078] At a step 324, object tracking flag is set as IP_Tracking=1. According to this process, at the next image processing, the tracking process is continued on the basis of position I(Px_z.sub.o, Py_z.sub.o) of the image processing detected object at step 208. Thus, the advantage derived from such a feature that, when the reliability of the image processing is determined to be high, the object under the tracking is selected and, when the reliability of the image processing is determined to be low, the object under tracking is selected if at least one of the first importance as obstacle and the second importance as obstacle is higher than a predetermined value. Then, the routine goes to step 220. [0079] At a step 325, object tracking flag is reset to IP_Tracking is reset as IP_Tracking=0. Thus, at the next image processing, the first (initial) extraction process is carried out on the basis of position R(Px_z.sub.o[slct], Py_z.sub.o[slct]) of the radar detected object at step 206. Hence, the advantage derived from the feature such that, when the reliability of the image processing is high, the object under the tracking is selected, and when the reliability of the image processing is determined to be low, the selected object is selected in a case where at least one of the first and second importance as obstacle is lower than a predetermined value can be achieved. Then, the routine goes to step 220.).
In this case, "IP_Tracking" is "the determination condition changing unit".
In this case, high and low reliability are interpreted as "reliability is equal to or greater than a predetermined value".
In this case, "IP_Tracking" is calculating the reliability.
In this case, " the tracking process is continued on the basis of position" is interpreted as encompassing " first position and the second position".
In this case "At a step 324, object tracking flag is set as IP_Tracking=1. According to this process, at the next image processing, the tracking process is continued on the basis of position I(Px_z.sub.o, Py_z.sub.o) of the image processing detected object at step 208. Thus, the advantage derived from such a feature that, when the reliability of the image processing is determined to be high, the object under the tracking is selected" is interpreted as "changes the determination condition".

However, in the same field of endeavor, Yamaguchi teaches, [0035] “Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object detection device disclosed by a modified Takahama to include recognition of partially deformed objects taught by Yamaguchi. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.

Regarding CLAIM 17, as best understood, Yamaguchi in view of Bowers, in further view of Takahama remains as applied above to claim 6, and further, Yamaguchi also teaches, such (Yamaguchi: [0035] Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed.).
Yamaguchi in view of Bowers is silent as to, the object determination unit calculates an electromagnetic wave search region and an image search region, and sets, to the determination condition, a condition that there is a region which overlaps on both the calculated electromagnetic wave search region and the calculated image search region.
However, in the same field of endeavor, Isogai teaches, [0045] “Subsequently, the collision mitigation controller 10 calculates the area of the overlapped portion between the radar detection area 215 and the camera detection area 205 . The calculated area is used to determine detection reliability of later-explained fusion data”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.

Yamaguchi in view of Bowers and Isogai are silent as to, the determination condition changing unit enlarges the image search region in the direction along the distance.
However, in the same field of endeavor, Saji teaches, [0010] “according to the first aspect by geometric transformation is an affine transformation that can be adapted to enlargement / reduction / rotation / distortion of the moving object region to be tracked”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by a modified Yamaguchi to include enlarging an area taught by Saji. One of ordinary skill in the art would have been motivated to make this modification in order to track, recognize, and avoid collision with objects in the vehicle environment.
Yamaguchi in view of Bowers and Isogai, in further in view of Saji are silent as to, the electromagnetic wave search region being a predetermined range i) defined based on, as a reference, the first position and ii) extending in both a direction along the distance from the own vehicle to the object and an azimuth direction from the own vehicle to the object,  the 
However, in the same field of endeavor, Takahama teaches, [0093] “In a case where both of the radar and image processing are determined to be tracking (pursuing) the same object, such a selection of the position output to the later stage that the longitudinal direction (inter-vehicle distance direction) is the radar output and the lateral direction (vehicular width direction) is the output of the detected object through the image processing is made. In a case where the reliability of the image processing is low, such a selection of the position output to the later stage that, in both longitudinal and lateral directions, the radar outputs are selected. Hence, the position to be outputted to the later stage can simply become highly accurate. In a case where both of the radar and the image processing are determined not to be tracking the same object, both of the longitudinal and lateral directions which correspond to the position of the detected object through the image processing are outputted to the later stage in a case where Prob[slct] is smaller than Iprob. If Rprob[slct] is larger than Iprob, in both longitudinal and lateral directions, the position of the radar detected object is outputted to the later stage. On the other hand, if both of Rprob[slct] and Iprob are smaller than predetermined value Th_Prob1, both of the longitudinal direction and lateral direction of the position of the radar detected object are outputted to the later stage. Thus, the position to be outputted to the later stage can appropriately be selected according to a situation”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
In this case, tracking an object is interpreted as encompassing a "first position" and "second position".
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2010039617 A) in view of Bowers (US 9230442 B2), in further view of Focke (US 8125372 B2) and Saji (JP 2006178669 A).

Regarding CLAIM 4, as best understood, Yamaguchi in view of Bowers remains as applied above to claim 1, and further, Yamaguchi also teaches, such that the object determined to be partially excluded from the acquired image is more easily determined to be the same object in comparison with an object a part of which is determined not to be excluded in the acquired image (Yamaguchi: [0035] Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed.).
Yamaguchi in view of Bowers are silent as to, the object determination unit calculates i) based on a first position, an electromagnetic wave prediction time which is a predicted time until the object collides with the own vehicle and ii) based on the second position, an image prediction time which is a predicted time until the object collides with the own vehicle; and sets, to the determination condition, a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold.
However, is the same field of endeavor, Focke teaches, “A ttc module 26 calculates a time to collision, which is herewith defined as T.sub.r, on the basis of the radar data using the data from tracking module 24” (Col. 5, Ln. 63-65); “Position data 20 of the video system are also updated periodically using a period which need not necessarily be identical to the measuring period of radar sensor 10. Another tracking module 28 tracks the located video objects on the basis of position data 20 that occur periodically. By analogy with ttc module 26, another ttc module 30 is provided to calculate a time to collision T.sub.v for each video object located” (Col. 6, Ln. 10-16); “If multiple objects are located at the same time using the two object position-finding systems, then two measured variables for the time to collision are obtained for each object, and the plausibility of each object may be checked by comparing these measured variables. For a PSS system, the shortest time to collision naturally has by far the highest relevance, so that a warning signal may be issued without any loss of time or an action may be triggered as soon as the smallest measured variables for the time to collision (Col. 3, Ln. 66 - Col. 4, Ln. 9), for the benefit of allowing time for collision mitigation measures.
Focke does not explicitly recite the terminology " a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold". However, Focke does teach independent radar and image object position-finding systems that calculates a time to collision independently, wherein the smallest measured TTC is the predetermined threshold and is given priority. Thus, implicitly teaching "a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle apparatus disclosed by a modified Yamaguchi to include TTC taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to provide time for collision mitigation measures.
Yamaguchi in view of Bowers and Focke are silent as to, the determination condition changing unit enlarges the predetermined threshold.
However, in the same field of endeavor, Saji teaches, [0010] “according to the first aspect by geometric transformation is an affine transformation that can be adapted to enlargement / reduction / rotation / distortion of the moving object region to be tracked”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by a modified .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2010039617 A) in view of Bowers (US 9230442 B2) and Takahama (US 20050004761 A1) as applied to claim 2 above, and further in view of Focke (US 8125372 B2) and Saji (JP 2006178669 A).

Regarding CLAIM 13, as best understood, Yamaguchi in view of Bowers, in further view of Takahama remains as applied above to claim 2, and further, Yamaguchi also teaches, such that the object determined to be partially excluded from the acquired image is more easily determined to be the same object in comparison with an object a part of which is determined not to be excluded in the acquired image (Yamaguchi: [0035] Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed.).
Yamaguchi in view of Bowers are silent as to, the object determination unit calculates i) based on a first position, an electromagnetic wave prediction time which is a predicted time until the object collides with the own vehicle and ii) based on the second position, an image prediction time which is a predicted time until the object collides with the own vehicle; and sets, to the determination condition, a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold.
However, is the same field of endeavor, Focke teaches, “A ttc module 26 calculates a time to collision, which is herewith defined as T.sub.r, on the basis of the radar data using the data from tracking module 24” (Col. 5, Ln. 63-65); “Position data 20 of the video system are also updated periodically using a period which need not necessarily be identical to the measuring period of radar sensor 10. Another tracking module 28 tracks the located video objects on the basis of position data 20 that occur periodically. By analogy with ttc module 26, another ttc module 30 is provided to calculate a time to collision T.sub.v for each video object located” (Col. 6, Ln. 10-16); “If multiple objects are located at the same time using the two object position-finding systems, then two measured variables for the time to collision are obtained for each object, and the plausibility of each object may be checked by comparing these measured variables. For a PSS system, the shortest time to collision naturally has by far the highest relevance, so that a warning signal may be issued without any loss of time or an action may be triggered as soon as the smallest measured variables for the time to collision (Col. 3, Ln. 66 - Col. 4, Ln. 9), for the benefit of allowing time for collision mitigation measures.
Focke does not explicitly recite the terminology " a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold". However, Focke does teach independent radar and image object position-finding systems that calculates a time to collision independently, wherein the smallest measured TTC is the predetermined threshold and is given priority. Thus, implicitly teaching "a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle apparatus disclosed by a modified Yamaguchi to include TTC taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to provide time for collision mitigation measures.
Yamaguchi in view of Bowers and Focke are silent as to, the determination condition changing unit enlarges the predetermined threshold.
However, in the same field of endeavor, Saji teaches, [0010] “according to the first aspect by geometric transformation is an affine transformation that can be adapted to enlargement / reduction / rotation / distortion of the moving object region to be tracked”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by a modified .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2010039617 A) in view of  Bowers (US 9230442 B2), Takahama (US 20050004761 A1), Isogai (US 2014343750 A1), and Saji (JP 2006178669 A) as applied to claim 3 above, and further in view of Focke (US 8125372 B2).

Regarding CLAIM 15, as best understood, Yamaguchi in view of Bowers and Takahama, in further view of Isogai and Saji remains as applied above to claim 3, and further, Yamaguchi also teaches, such that the object determined to be partially excluded from the acquired image is more easily determined to be the same object in comparison with an object a part of which is determined not to be excluded in the acquired image (Yamaguchi: [0035] Here, the principle of the present embodiment will be described. When tracking an object in a time-series image, it is possible to search for a region that is the same object by matching between images, but it is possible to track an object that is partially deformed, such as a person. In this case, there may be a case where a corresponding area between images cannot be obtained. It is also possible to estimate the position and size of the object region using the object motion model, but if there is a change in the motion of the imaging device or object, tracking of the object is not possible. It becomes difficult. On the other hand, by tracking each of a plurality of feature points in the object region between images, it is possible to stably track an object that is partially deformed.).
Yamaguchi in view of Bowers are silent as to, the object determination unit calculates i) based on a first position, an electromagnetic wave prediction time which is a predicted time until the object collides with the own vehicle and ii) based on the second position, an image prediction time which is a predicted time until the object collides with the own vehicle; and sets, to the determination condition, a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold.
However, is the same field of endeavor, Focke teaches, “A ttc module 26 calculates a time to collision, which is herewith defined as T.sub.r, on the basis of the radar data using the data from tracking module 24” (Col. 5, Ln. 63-65); “Position data 20 of the video system are also updated periodically using a period which need not necessarily be identical to the measuring period of radar sensor 10. Another tracking module 28 tracks the located video objects on the basis of position data 20 that occur periodically. By analogy with ttc module 26, another ttc module 30 is provided to calculate a time to collision T.sub.v for each video object located” (Col. 6, Ln. 10-16); “If multiple objects are located at the same time using the two object position-finding systems, then two measured variables for the time to collision are obtained for each object, and the plausibility of each object may be checked by comparing these measured variables. For a PSS system, the shortest time to collision naturally has by far the highest relevance, so that a warning signal may be issued without any loss of time or an action may be triggered as soon as the smallest measured variables for the time to collision (Col. 3, Ln. 66 - Col. 4, Ln. 9), for the benefit of allowing time for collision mitigation measures.
Focke does not explicitly recite the terminology " a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold". However, Focke does teach independent radar and image object position-finding systems that calculates a time to collision independently, wherein the smallest measured TTC is the predetermined threshold and is given priority. Thus, implicitly teaching "a condition that the difference between the electromagnetic wave prediction time and the image prediction time is equal to or less than the predetermined threshold".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle apparatus disclosed by a modified Yamaguchi to include TTC taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to provide time for collision mitigation measures.
Yamaguchi in view of Bowers and Focke are silent as to, the determination condition changing unit enlarges the predetermined threshold.
However, in the same field of endeavor, Saji teaches, [0010] “according to the first aspect by geometric transformation is an affine transformation that can be adapted to enlargement / reduction / rotation / distortion of the moving object region to be tracked”, for the benefit of tracking, recognizing, and avoiding collision with objects in the vehicle environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an object recognition device disclosed by a modified .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saka (US 20070291987 A1)
Baba (US 20140139369 A1)
Lynam (US 9335411 B1)
Takaki (US 10866316 B2)
TSUJI (JP 2007310811 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/MACEEH ANWARI/Primary Examiner, Art Unit 3663